Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,12,21.
	For example it failed to teach determining one communication link device configured to establish a communication link from among the connected home automation equipment devices of the first communication network, as a function of at least one characteristic feature of said connected home automation equipment devices;    and 2Docket No. 7153-0100 Appln. No. 17/255,624maintaining, by said one communication link device, an active communication channel, between the first communication network and the remote equipment device connected to the second communication network, through said network equipment device, for the benefit of all of the other connected home automation equipment devices of the first communication network, wherein the determined communication link device operationally implements a communication link function comprising receiving an event message containing an information item related to a presence of a command, an update, or an information item, to be sent to at least one receiving connected home automation equipment device, and transmitting an information message to said at least one receiving connected home automation equipment device, said at least one receiving connected home automation equipment device implementing, following receiving said information message, a direct communication channel with said remote equipment device, which clearly support by the specification on pages 7-17.  This feature in light of other features of the independent claims 1,12,21 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saint-Hilaire et al (us 2002/0142774) discloses maintaining a reliable link includes altering a record of information transmitted across a network from a mobile unit to a destination based on an acknowledgment by the destination of receipt of the transmitted information and transmitting information from the mobile unit to the destination based on the record after the mobile unit establishes a new interface connection to the destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452